ICJ_046_SouthWestAfrica_ETH_ZAF_1966-07-18_JUD_01_ME_04_FR.txt. 216

OPINION DISSIDENTE DE M. WELLINGTON KOO,
VICE-PRÉSIDENT

[Traduction]

Je regrette de ne pouvoir me rallier à l’arrêt de la Cour qui «constate
que les demandeurs ne sauraient être considérés comme ayant établi
Vexistence à leur profit d’un droit ou intérêt juridique au regard de
l'objet des présentes demandes». Je ne puis approuver non plus les
motifs sur lesquels se fonde cet arrêt. En application de l’article 57 du
Statut, je me propose d’exposer les raisons de mon désaccord.

I

On se souviendra que, dans la premiére phase des présentes affaires,
le Gouvernement sud-africain a soulevé quatre exceptions préliminaires
en réponse aux requêtes et mémoires de l’Ethiopie et du Libéria et con-
clu «à ce que les Gouvernements de l’Ethiopie et du Libéria n’ont pas
de locus standi dans la présente procédure contentieuse et à ce que la
Cour n’a pas compétence pour connaître des questions de droit et de
fait soulevées dans les requêtes et les mémoires. » La troisième exception
telle qu’elle a été finalement formulée dans la procédure orale de 1962,
est ainsi conçue:

«le conflit ou désaccord que les Gouvernements de l'Ethiopie
et du Libéria prétendent exister entre eux et le Gouvernement de
la République sud-africaine n’est pas, eu égard à sa nature et à
sa teneur, un «différend » comme il est prévu à l’article 7 du Mandat
pour le Sud-Ouest africain, et cela plus particulièrement en tant
qu'aucun intérêt concret des Gouvernements de l'Ethiopie et/ou
du Libéria ou de leurs ressortissants n’est en cause ou n’est affecté
en l’espèce. »

Par arrêt du 21 juillet 1962, la Cour a rejeté les quatre exceptions,
énonçant dans chaque cas les motifs du rejet. En ce qui concerne la
troisième exception, elle a déclaré notamment:

«La portée et l’objet manifestes des dispositions de cet article
indiquent en effet qu’on entendait par 1a que les Membres de la
Société des Nations eussent un droit ou un intérêt juridique à ce que
le Mandataire observât ses obligations à la fois à l’égard des habitants
du territoire sous Mandat et à l’égard de la Société des Nations
et de ses Membres.» (C.I.J. Recueil 1962, p. 343.)

Le dispositif de l’arrét était le suivant: «La Cour, par huit voix contre
sept, dit qu’elle est compétente pour statuer sur le fond du différend. »

La principale question que doit trancher l’arrêt rendu aujourd’hui
est à nouveau celle de savoir si les demandeurs dans les présentes affaires

214
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 217

ont un droit ou intérêt juridique au regard de l’objet de la demande.
L'arrêt constate que les demandeurs n’ont pas de droit ou intérêt de
ce genre en ce qui concerne les dispositions du Mandat pour le Sud-
Ouest africain relatives à la gestion. Il me semble que les principaux
arguments invoqués à l’appui de cette conclusion procèdent en grande
partie de la conception de la tutelle que l’on se fait en droit interne,
avec les restrictions que cela comporte quant à la notion de contrat,
de parties et d’intérêts.

Mais, s’il est vrai que le système des Mandats se rapproche de la
tutelle du droit privé, qui l’a probablement inspiré, la similitude ne
va pas très loin. A la différence de la notion de droit interne dont les
caractéristiques sont simples et la portée limitée, le système des Mandats
a un caractère complexe qui lui est tout à fait propre; il est assorti d’une
série d’obligations générales et particulières que le Mandataire doit
remplir, d’un dispositif de contrôle et de surveillance multiple faisant
intervenir Ja Société des Nations (Conseil, Assemblée, Etats Membres
et Commission permanente des Mandats) et il s'accompagne en dernier
ressort de la protection judiciaire de la Cour permanente. C’est une
institution internationale nouvelle. Rien de semblable n’avait existé
auparavant. C’est une institution sui generis.

Je pense qu’à ce stade il est utile de retracer brièvement l’historique
de la création du système des Mandats pour bien faire comprendre et
apprécier la nature, l’esprit et le but de cette institution. C’est comme
chacun sait, le président Wilson, auteur des Quatorze points, qui a fait
pour la première fois au Conseil des Dix de la conférence de la paix
de Versailles la proposition radicale tendant à ce que le principe tradi-
tionnel de l’annexion par voie de conquête soit en fait abandonné et
remplacé par un système nouveau, le système international des Mandats,
qui serait mis en œuvre par la Société des Nations et serait fondé sur
la notion d’une mission sacrée de civilisation exclusivement conçue
dans l’intérêt des habitants des territoires devant être ainsi placés sous
Mandat. Le président Wilson avait même proposé d’abord que les
territoires enlevés aux Empires centraux fussent administrés directement
par la Société des Nations. Il préconisait le système des Mandats si
énergiquement qu’il en faisait en quelque sorte une condition sine qua
non de la conclusion de Ia paix. Mais certains de ses principaux alliés
du temps de guerre, notamment certains dominions britanniques, s’y
opposèrent au début avec tout autant de fermeté. Les partisans des
deux thèses s’affrontèrent si gravement que non seulement on aboutit
à une impasse mais qu’on put craindre pendant quelque temps l’éclate-
ment de la conférence de la paix. C’est en grande partie grace aux efforts
de conciliation de M. Lloyd George que l’on put finalement se mettre
d’accord sur cette délicate question.

Le compromis qui en résulta fut «d’incorporer dans le présent Pacte
[de la Société des Nations] des garanties pour l’accomplissement de
cette mission». Si les paragraphes 7 et 9 de l’article 22 du Pacte pré-
voient respectivement que le Mandataire doit envoyer au Conseil un
rapport annuel «concernant les territoires dont il a la charge » et qu’une

215
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 218

commission permanente sera chargée «de recevoir et d’examiner les
rapports annuels des Mandataires et de donner au Conseil son avis
sur toutes questions relatives à l’exécution des mandats», toutes les
garanties ne sont pas énoncées dans ledit instrument. Au contraire, le
paragraphe 8 énonce: «Si le degré d’autorité, de contrôle ou d’ad-
ministration à exercer par le Mandataire n’a pas fait l’objet d’une
convention antérieure entre les Membres de la Société, il sera expressé-
ment statué sur ces points par le Conseil.» Ainsi, par exemple, l’article 6
du Mandat pour le Sud-Ouest africain dispose que le Mandataire devra
envoyer des rapports annuels «satisfaisant le Conseïl»; l’article 7 du
même Mandat stipule en son premier alinéa: « L'autorisation du Conseil
de la Société des Nations est nécessaire pour modifier les dispositions
du présent mandat » et en son deuxième alinéa (clause juridictionnelle):

«Le Mandataire accepte que tout différend, quel qu'il soit, qui
viendrait à s’élever entre lui et un autre Membre de la Société des
Nations relatif à l’interprétation ou à l’application des dispositions
du Mandat, et qui ne soit pas susceptible d’être réglé par des négo-
ciations, soit soumis à la Cour permanente de Justice internationale,
prévue par l’article 14 du Pacte de la Société des Nations. »

Le système tout entier était inspiré par la volonté fondamentale de
protéger les populations des territoires placés sous Mandat et d’accroître
leur bien-être; il était tout entier orienté en ce sens. C’était une entreprise
internationale commune, dont le succès dépendait de la coopération
de tous les participants dans le cadre de la Société des Nations — le
Conseil, la Commission permanente des Mandats, l’Assemblée, les
Etats Membres et les Mandataires. Pour assurer son succès, diverses
garanties étaient prévues tant dans l’article 22 du Pacte que dans les
divers actes de Mandat. Les fonctions normales de surveillance de la
Société des Nations comprenaient, d’une part, l’examen et l’étude des
rapports annuels des Mandataires sur l’administration des territoires
sous Mandat auxquels le Conseil procédait avec l’aide et l’avis de la
Commission permanente des Mandats et, d’autre part, les discussions
et les débats que l’Assemblée consacrait chaque année au chapitre du
rapport annuel du Conseil relatif à l’administration des Mandats; des
représentants des Puissances mandataires participaient aux travaux
du Conseil comme à ceux de l’Assemblée. La mise en œuvre harmonieuse
et efficace des garanties instituées pour la protection des intérêts pri-
mordiaux des habitants des territoires sous Mandat dépendait évidem-
ment de la coopération sincère des Etats mandataires. Mais, vu le
paragraphe 5 de l’article 4 du Pacte, exigeant que tout Membre fût
représenté au Conseil lorsqu'une question qui l’intéressait particulière-
ment était portée devant ce dernier, vu le paragraphe 6 du même article,
stipulant que chaque Membre ne disposait que d’une voix et, vu le
paragraphe 1 de l’article 5, exigeant «l’unanimité des Membres de la
Société représentés à la réunion» pour qu’une décision fût prise par

216
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 219

l’Assemblée ou le Conseil, les auteurs du système des Mandats ne pou-
vaient pas ne pas savoir, conscients qu’ils étaient des faiblesses humaines,
qu’il serait peu réaliste de leur part d’espérer ou de croire que les Man-
dataires et le Conseil seraient toujours d’accord lorsqu'une question
donnée touchant à un Mandat particulier se poserait ou que les Man-
dataires se montreraient toujours disposés à céder devant le Conseil
dans l’intérêt des populations des territoires sous Mandat. C’est parce
qu'ils désiraient faire face à une telle situation, pour rare qu’elle puisse
être, et parce qu’ils étaient également conscients du but premier du
système des Mandats que les auteurs des actes de Mandat, désignés
par les Principales Puissances alliées et associées en 1919, ont introduit la
clause juridictionnelle d’abord dans les Mandats B puis dans les Man-
dats C et ont utilisé le même texte pour les deux catégories de Man-
dat — leur but étant d’instituer un moyen de protection judiciaire des
intérêts des habitants grâce à l’exercice par les Etats Membres de la
Société des Nations, à titre individuel, du droit ou intérêt juridique
qu'ils avaient à ce que les différents Mandataires observent, à leur
égard, les obligations imposées par les Mandats.

En d’autres termes, le droit ou intérêt juridique des Membres de la
Société des Nations, considérés individuellement aussi bien que collec-
tivement par l’intermédiaire de l’Assemblée, à ce que les Mandataires
respectent les Mandats est né avec le système des Mandats et était in-
hérent à ce système, comme je l’ai démontré plus haut, et une clause
juridictionnelle a été inscrite dans chaque Mandat non pas pour con-
férer ce droit ou cet intérêt, qu’impliquaient déjà nécessairement l’arti-
cle 22 du Pacte et l’accord de Mandat, mais pour attester que les Membres
de la Société des Nations le possédaient et pour leur permettre, en cas
de besoin, d’invoquer en dernier ressort la protection judiciaire de la
mission sacrée de civilisation.

Que la conclusion ci-dessus selon laquelle les demandeurs possèdent
un droit ou intérêt juridique à l’exécution des obligations du Mandat
pour le Sud-Ouest africain soit exacte, c’est aussi ce que confirment
la teneur et le libellé du deuxième alinéa de Particle 7, dont le texte est
cité plus haut.

Ce droit ou intérêt n’est pas, comme l’affirme en réalité l’arrêt, limité
aux intérêts concrets ou nationaux des Etats Membres de la Société
des Nations, considérés individuellement, comme ceux que vise Particle 5
du Mandat pour le Sud-Ouest africain relatif à la liberté pour les mis-
sionnaires «de pénétrer, de circuler et de résider dans le territoire dans
le but d'exercer leur ministère ». Le libellé large, clair et général de la
disposition implique que le droit ou intérêt juridique des Membres de
la Société des Nations a un contenu et une portée qui correspondent aux
obligations incombant au Mandataire en vertu du Mandat; il ne concerne
pas uniquement ledit article 5.

Si l’on devait interpréter le texté d’une manière aussi limitée, l’on
en donnerait une interprétation manifestement incompatible avec la
formule très générale «dispositions du Mandat». Si les auteurs du
Mandat avaient voulu ainsi en restreindre le sens et la teneur, il aurait

217
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 220

été très simple de remplacer par «l’article 5 » l'expression « dispositions
du Mandat» qui figure dans la clause compromissoire. I] existe un pro-
verbe chinois qui consiste en la question suivante: «Pourquoi tant
écrire sur un sujet si mince?» Siles termes employés au deuxième alinéa
de l’article 7, comme «tout différend » ou les «dispositions du Mandat»,
avaient bien le but et la portée limités que l’on prétend leur attribuer
selon cette interprétation, le libellé de la clause compromissoire appa-
raîtrait sans aucun doute extravagant. Or il est de fait, nous le savons,
que les projets de Mandat B et C, qui tous deux contenaient une clause
compromissoire identique, ont été étudiés pendant plusieurs mois par
divers organes de la conférence de la paix de Paris, dont des hommes
d'Etat éminents faisaient partie — je songe par exemple à la Commission
Milner et au Conseil des chefs de délégations à Paris, puis au Conseil
de la Société des Nations, tous organes qu’intéressaient vivement la
question des Mandats et le système des Mandats proposé. En fait, la
plupart des Principales Puissances mandataires, sinon toutes, étaient
représentées au sein de ces organes.

En outre, avant d’être soumis au Conseil de la Société des Nations,
les projets de Mandat B et C avaient été renvoyés aux juristes du comité
de rédaction de la conférence de la paix pour être dûment mis en forme
juridique. Bien que ces experts n’aient pas été chargés d’examiner le
contenu des projets, on peut raisonnablement admettre que, s’il leur
avait semblé que la portée de la clause compromissoire était beaucoup
plus limitée que le libellé effectivement employé dans les projets ne le
laissait supposer, ils auraient certainement suggéré une revision. Mais
ils n’ont fait aucune suggestion de ce genre et ont maintenu le libellé
large et général de ia clause tel qu’il leur avait été soumis.

Qui plus est, l’origine de la clause compromissoire et la manière dont
on a abouti au contenu que lui donne son libellé actuel sont également
significatives et éclairent l’intention de ses auteurs. Comme l’a signalé
M. Jessup dans son opinion individuelle jointe à l’arrêt de 1962, la
clause compromissoire a d’abord été proposée dans le second projet
de Mandat B présenté à la Commission Milner par les Etats-Unis. Les
représentants de la Grande-Bretagne et de la France «ont déclaré tous
deux qu’ils ne faisaient aucune objection au principe du renvoi à la
Cour», mais qu’ils s’opposaient à ce que l’on accorde à des particuliers
le droit de faire appel à la juridiction de la Cour en vue d’obtenir une
décision sur des infractions aux droits que leur conféraient certaines
dispositions des projets de Mandats. Toutefois, après de nouvelles
discussions, on a décidé de supprimer toute référence aux articles visant
expressément les droits des particuliers. Tout cela concernait le projet
de Mandat B qui, après revision, a été dûment approuvé par la Com-
mission. Peu après, la Commission a adopté un projet type pour les
Mandats C qui contenait un alinéa prévoyant le renvoi à la Cour
«identique au premier alinéa du projet américain », lequel avait énoncé
le principe du renvoi à la Cour internationale et n’avait pas soulevé
d’objection de la part des représentants de la Grande-Bretagne et de

218
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 221

la France (voir l’opinion individuelle de M. Jessup, C.J. Recueil 1962,
p. 388). Le rapporteur, vicomte Ishii, a expliqué pourquoi le Conseil
de la Société des Nations avait substitué au membre de phrase «En
cas de différend, quel qu’il soit, entre les Membres de la Société des
Nations...» le membre de phrase qui se trouve maintenant dans Par-
ticle 7, à savoir, «tout différend, .quel qu’il soit, qui viendrait à s’élever
entre [le Mandataire] et un autre Membre de la Société des Nations »;
il a dit que l’on ne pouvait pas obliger les Membres de la Société autres
que le Mandataire à soumettre leurs différends à la Cour permanente
sans leur approbation. Le Conseil a adopté cet amendement et l’ensemble
du Mandat pour le Sud-Ouest africain a été approuvé le 17 décembre
1920. On voit donc que tous ceux qui ont participé de quelque manière
à la rédaction du texte initial ou à la revision du texte définitif de la
clause ont accepté comme allant de soi le principe implicite de la pro-
tection judiciaire pour ce qui est de l’exécution par les Puissances man-
dataires des obligations découlant des Mandats et n’ont soulevé aucune
espèce d’objection.

Il convient de faire remarquer en outre que la même clause juridiction-
nelle, au libellé large, général et à peu près identique, figure dans tous
les Mandats B et C malgré la grande différence qu’il peut y avoir entre
le cas où sont en cause des intérêts nationaux ou concrets très variés
(Mandat pour la Palestine) et le cas où les seuls intérêts nationaux ou
individuels en jeu concernent les missionnaires et leur liberté d’exercer
leur ministère (Mandat pour le Sud-Ouest africain, article 5). Ce fait
semblerait corroborer l’opinion selon laquelle Ie deuxième alinéa de
Particle 7 du Mandat pour le Sud-Ouest africain, comme les dispo-
sitions analogues des autres Mandats B et C, vise essentiellement à
donner aux Etats Membres de la Société des Nations le moyen d’exercer
par la voie judiciaire leur droit ou intérêt juridique à ce que le Manda-
taire exécute le Mandat tant à l'égard des habitants des territoires sous
Mandat qu’à l'égard de la Société des Nations — et seulement subsidiaire-
ment à assurer la protection judiciaire de leurs intérêts nationaux ou
concrets.

Il est encore un autre fait qui éclaire le point litigieux que nous exa-
minons. L’ordre dans lequel les diverses obligations du Mandataire
sont énoncées dans l’acte de Mandat pour le Sud-Ouest africain n’est
pas sans signification. Ainsi, celles de ces obligations qui, sans conteste,
sont les plus importantes — les obligations ayant trait à l’accroissement,
par tous les moyens au pouvoir du Mandataire, du bien-être matériel
et moral ainsi que du progrès social des habitants du territoire soumis
au Mandat — sont énoncées à l’article 2. Vient ensuite l’article 3 qui
est relatif à l’interdiction de la traite des esclaves et du travail obligatoire,
au contrôle du trafic de larmement et à l'interdiction de fournir des
spiritueux et des boissons alcooliques aux indigènes. L’article 4 interdit
l'instruction militaire des indigènes, etc.; enfin, l’article 5 garantit la
liberté de conscience et le libre exercice de tous les cultes dans le ter-
ritoire et reconnaît à tous les missionnaires, sujets ou citoyens de
tout Membre de la Société des Nations, la faculté de pénétrer, de circuler

219
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 222

et de résider dans ledit territoire dans le but d’exercer leur ministère.
Après l’énonciation de ces obligations de fond du Mandataire vient
l’article 6 qui a trait à ses obligations de procédure — envoi des rapports
annuels satisfaisant le Conseil, etc. À la fin de l’acte de Mandat se trouve
Particle 7, dont le premier alinéa indique à quelle condition les dispositions
du Mandat peuvent être modifiées et dont le deuxième alinéa contient la
clause compromissoire, libellée en tèrmes larges et généraux, comme je
Vai déjà noté. Il n’est donc pas déraisonnable de déduire de cette pré-
sentation l’importance que les auteurs du Mandat ont attachée aux
différentes catégories d’obligations s’imposant au Mandataire et de
conclure que, si la clause compromissoire avec son libellé très général
vient en dernier, c’est parce qu’elle devait, dans l’intention des auteurs,
s’appliquer à toutes les obligations incombant au Mandataire et non
pas simplement aux obligations visées à l’article 5; cela confirme encore
la vaste portée et le but général du membre de phrase « tout différend,
quel qu’il soit … relatif à l'interprétation ou à l’application des dispositions
du Mandat » qui figure au deuxième alinéa de l’article 7.

On se souviendra également que la constatation faite par la Cour
dans l’arrêt de 1962 pour établir sa compétence et selon laquelle le
différend est de ceux auxquels s’applique l’article 7 repose sur le fait
que les demandeurs possèdent le droit ou intérêt juridique dont il s’agit.
Après avoir rappelé la règle d'interprétation fondée sur le sens naturel
et ordinaire d’une disposition et s’étre référée à l’article 7 du Mandat,
qui mentionne «tout différend, quel qu’il soit» qui viendrait à s’élever
entre le Mandataire et un autre Membre de la Société des Nations et
serait «relatif à l'interprétation ou à l’application des dispositions du
Mandat », la Cour a déclaré:

«Les termes employés sont larges, clairs et précis; ils ne donnent
lieu à aucune ambiguïté et n’autorisent aucune exception. Ils se
réfèrent à tout différend, quel qu’il soit, relatif non pas à une ou
plusieurs dispositions particulières mais «aux dispositions» du
Mandat, entendant par là, de toute évidence, l’ensemble ou une
quelconque de ces dispositions, qu’elles aient trait aux obligations
de fond du Mandataire à l’égard des habitants du territoire ou à
l'égard des autres Membres de la Société des Nations ou encore
à l’obligation du Mandataire de se soumettre à ia surveillance de la
Société des Nations aux termes de l’article 6 ou à la protection
prévue par l’article 7 même. » (C.I.J. Recueil 1962, p. 343.)

En réalité il est indubitable que l’avis consultatif de 1950, en soulignant
en même temps «le caractère essentiellement international des fonctions
dont était chargée l’Union sud-africaine » et le fait que tout Etat Membre
de la Société des Nations pouvait, conformément à l’article 7 du Mandat,
porter devant la Cour permanente de Justice internationale tout diffé-
rend l’opposant au Gouvernement de l’Union relatif à Pinterprétation
ou à l’application des dispositions du Mandat, reconnaissait déjà impli-
citement l’existence d’un droit ou intérêt juridique des Membres de la
Société des Nations à l’exécution du Mandat. Même les deux juges qui,

220
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 223

seuls, se sont désolidarisés de l’avis de 1950 sur la question du transfert
des fonctions de surveillance de la Société des Nations à l’Assemblée
générale des Nations Unies ont affirmé que les Etats Membres de la
Société des Nations avaient un intérêt juridique au respect des obligations
du Mandataire. Ainsi, sir Arnold McNair (aujourd’hui lord McNair)
a déclaré:

«Bien qu’il n’existe plus de Société des Nations pour surveiller
l’exercice du Mandat, ce serait une erreur de croire que le Manda-
taire n’est soumis à aucun contrôle. Tous les Etats qui faisaient
partie de Ja Société des Nations à l'époque de sa dissolution ont
encore un intérêt juridique à ce que le Mandat soit exercé comme il
convient. Le Mandat prévoit, pour cette surveillance, deux sortes
de mécanismes, un mécanisme judiciaire, résultant du droit que
l’article 7 réserve à tout Membre de la Société des Nations de citer
obligatoirement le Mandataire devant la Cour permanente, et un
mécanisme administratif, comprenant des rapports annuels et l’exa-
men de ces derniers par la Commission permanente des Mandats
de la Société des Nations. » (C.Z.J. Recueil 1950, p. 158.)

M. Read, dans son opinion individuelle jointe au même avis consul-
tatif de 1950, a insisté davantage encore sur la question des droits des
Membres de la Société des Nations. Il a dit:

«A partir des considérations qui précèdent, il est possible de
résumer la situation qui a suivi la dissolution de la Société des
Nations en ce qui est du Statut international du Sud-Ouest africain
et des obligations internationales de l’Union qui en découlent:

En premier lieu, le Mandat a subsisté avec l’ensemble des obli-
gations essentielles et positives de l’Union.

En second lieu, les droits et intérêts juridiques des Membres de
la Société des Nations en matière de Mandat ont subsisté
à une exception importante près — dans le cas des Membres
qui ne sont pas devenus parties au Statut de la Cour leur droit
d’intenter une action contre l’Union devant la Cour perma-
nente est devenu caduc.» (Les italiques sont de nous, ibid.
p. 169.)

Il convient également de noter que la résolution de l’Assemblée de
la Société des Nations sur les Mandats adoptée le 18 avril 1946, lors de
la dernière session qui a précédé la dissolution, corrobore la conclusion
ci-dessus. On se souviendra que le dernier paragraphe de cette résolu-
tion est libellé comme suit:

«4, Note que les Membres de la Société administrant actuelle-
ment des territoires sous Mandat ont exprimé leur intention de
continuer à les administrer, en vue du bien-être et du développe-
ment des peuples intéressés, conformément aux obligations con-
tenues dans les divers Mandats, jusqu’à ce que de nouveaux

221
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 224

arrangements soient pris entre les Nations Unies et les diverses
Puissances mandataires. »

Le membre de phrase «ont exprimé leur intention» évoque mani-
festement les déclarations officielles faites par les représentants des
diverses Puissances mandataires aux séances de l’Assemblée qui ont
eu lieu du 9 au 13 avril 1946. Il n’est pas nécessaire de les reproduire
ici, car elles ont été citées intégralement dans le texte de l’arrêt de 1962.
Qu'il suffise de dire qu’elles se présentaient toutes comme des engage-
ments à continuer d’administrer les différents territoires sous Mandat
conformément aux obligations internationales des Mandataires et
dans lesprit des Mandats.

Cette session de la Société des Nations et la résolution qu’elle a adoptée
sur les Mandats ont un sens et une importance exceptionnels en ce qui
concerne la question qui nous occupe. En premier lieu, il faut noter
que le Conseil, qui normalement, comme c'était son rôle, aurait dû
s’occuper de la question des Mandats, n’a pas tenu de réunion à cette
fin; au lieu de cela «l’Assemblée avec l’assentiment de tous les membres
du Conseil représentés à la présente session » a décidé que « pour autant
qu’il sera nécessaire, elle assumera, durant la présente session, toutes
les fonctions rentrant dans la compétence du Conseil ». Cela semblerait
confirmer qu'il avait toujours été admis que l’Assemblée partageait le
droit de veiller à l'exécution des obligations des Mandats par les Puis-
sances mandataires. En second lieu, l'engagement des diverses Puis-
sances mandataires à continuer d’administrer leurs Mandats confor-
mément aux obligations stipulées dans lesdits Mandats dans toute la
mesure du possible a été pris moins à l’égard de l’Assemblée en tant qu’or-
gane qu’à l'égard des Etats Membres eux-mêmes. En effet, si ces der-
niers se réunissaient collectivement en tant qu’Assemblée, c'était la
dernière fois que cela se produisait. La dissolution de la Société des
Nations devait, selon sa propre résolution, prendre effet le lendemain
et, de ce fait, l’Assemblée aussi bien que le Conseil et la Commission
permanente des Mandats disparaissaient définitivement. Si les engage-
ments devaient permettre en quoi que ce soit d'assurer le respect des
Mandats par les Puissances mandataires, c’est qu’ils devaient avoir été
pris — ce qui est conforme à la réalité — surtout à l’égard des Etats
Membres à titre individuel, et cela confirme une fois encore que ces
derniers possédaient un droit ou intérêt juridique à l'exécution des
Mandats dans tous les cas.

En ce qui concerne la question même de l'existence d’un intérêt
juridique chez chacun des Etats Membres de la Société des Nations à
l'égard des Mandats, l’analyse et la conclusion que M. Read a formu-
lées à propos de l'avis consultatif de 1950 et qui ont été évoquées plus
haut sont importantes et éclairent le problème. M. Read a classé en
trois catégories les obligations imposées dans les Mandats.

«Les premières et les plus importantes étaient les obligations
tendant à assurer et à défendre le bien-être des habitants. Elles
ne bénéficiaient pas aux Membres de la Société des Nations, en-

222
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 225

core que chacun des Membres individuellement eût le droit d’en
exiger l’exécution. La plus importante, la pierre d’angle du système
des Mandats, était le principe selon lequel «le bien-être et le dévelop-
pement de ces peuples forment une mission sacrée de civilisation »,
principe qui se trouvait posé au paragraphe 1 de l’article 22 du
Pacte.

Le second type d’obligations comprenait celles qui étaient dues
aux Membres de la Société des Nations, et s’appliquaient à leur
bénéfice, à savoir les obligations relatives aux missionnaires et
aux ressortissants nationaux.

Le troisième type d’obligations comprenait les devoirs juridi-
ques relatifs à la surveillance et à l’application du premier et du
second. On y trouvait la juridiction obligatoire de la Cour per-
manente, établie par l’article 7 de l'Accord de Mandat; on y trou-
vait aussi le régime de rapports, de responsabilité, de surveillance
et de modification, issu des paragraphes 7, 8 et 9 de l’article 22
et des articles 6 et 7 de l’Accord de Mandat...

Ces obligations ont un point commun. Chacun des Membres
de la Société des Nations est juridiquement intéressé, vis-à-vis de la
Puissance mandataire, aux questions «relatives à l’interprétation
ou à lapplication des dispositions du Mandat», et jouit du droit
d'affirmer son intérêt contre l’Union en invoquant la juridiction
obligatoire de la Cour permanente (article 7 de l’Accord de Mandat).
De plus, chaque Membre jouit, en matière de Mandat, à l’époque
de ja dissolution, de droits positifs à l'encontre de l’Union. » (C.I.J.
Recueil 1950, p. 164-165.)

Un peu plus loin, M. Read a dit qu’il considérait comme importante
«la survie des droits et intérêts juridiques des Membres de la Société
des Nations»; sur ce point, il a fait observer:

«les mêmes motifs qui font de la conclusion suivant laquelle le
Mandat et les obligations de l’Union n’ont pas pris fin du fait de
la dissolution de la Société des Nations amènent nécessairement
à conclure que les droits et intérêts juridiques que les Membres
tiennent du Mandat subsistent. Si les obligations de l'Union —
un des « Mandataires au nom de la Société des Nations » — con-
tinuent d’exister, les droits et intérêts juridiques des Membres
de la Société des Nations, doivent, par analogie, avoir été main-
tenus.» (Ibid., p. 166.)

Ainsi, l'exposé qui précède sur l’origine du concept fondamental
qu'est le système des Mandats, les événements et les circonstances
qui ont marqué sa création, l’historique de la rédaction et de l’insertion
de la clause juridictionnelle dans tous les Mandats B et C, le sens et
la portée de la résolution du 18 avril 1946 adoptée à la dernière session
de l’Assemblée de la Société des Nations, aussi bien que le libellé large
et général du deuxième alinéa de l’article 7 du Mandat considéré —
comme d’ailleurs le libellé des articles analogues contenus dans les
autres Mandats —, tous ces éléments indiquent l’existence chez les

223
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 226

auteurs du système des Mandats et les parties aux accords de Mandat
d’une intention commune de voir fonctionner le régime et d’assurer
sa bonne marche grâce à l’institution des garanties nécessaires — sur-
veillance et contrôle administratifs exercés par le Conseil, protection
judiciaire de la Cour permanente au moyen de l’exercice par les Membres
de la Société des Nations de leur droit ou intérêt juridique au regard
de l’exécution des Mandats.

On a soutenu que l'existence d’une telle intention commune était
tout à fait improbable vu l’état de développement de la notion et de
l'institution de Ja juridiction obligatoire aux alentours de 1920 et vu la
répugnance que l’on éprouvait en général à souscrire à une obligation
aussi étendue et aussi lourde. Mais il convient de noter qu’à cette époque
le système des Mandats était une idée nouvelle et originale. Elle était
contemporaine de l’incorporation du principe de la protection inter-
nationale du travail dans la Constitution de l’Organisation interna-
tionale du Travail et une série de conventions postérieures qui ont re-
connu aux Etats Membres un intérêt juridique et leur ont conféré le
droit de «déposer une plainte au Bureau international du Travail» con-
tre un autre Membre qui «n’assurerait pas d’une maniére satisfaisante
lPexécution d’une convention que l’un et l’autre auraient ratifiée» (ar-
ticles 26, 411 et 423 de la Constitution de l'Organisation internationale
du Travail). Les traités de minorités conclus pendant la même période
pour assurer la protection des populations minoritaires dans les Etats
nouvellement créés et les territoires nouvellement transférés reconnais-
saient Vintérét juridique des Etats membres du Conseil de la Société
des Nations à ce que ces traités fussent respectés et obligeaient l’Etat
responsable de la protection à accepter la juridiction obligatoire de la
Cour permanente de Justice internationale dans un différend porté
devant elle par l’autre partie intéressée (Hudson, International Legisla-
tion, vol. I, p. 312-319).

Au début, les Mandataires éventuels se sont violemment opposés
à la notion fondamentale que représentait le système des Mandats
mais les tenants du système et plus particulièrement son promoteur, le
président Wilson, ont insisté avec une détermination égale pour qu’il
fût adopté. Mais, une fois le principe admis, toutes les parties ont semblé
sérieusement décidées à faire en sorte que le système fonctionne bien
grâce aux multiples rouages destinés à garantir l’exécution des obli-
gations prévues dans le Mandat. Il serait incompatible avec le principe
de la bonne foi de supposer que les Puissances mandataires qui ont
volontairement accepté le système, y compris le défendeur, n'avaient
pas l'intention de coopérer réellement pour assurer son plein succès
en respectant le principe de la protection judiciaire qu’il comportait.
Que la situation ait été tout l’opposé, c’est ce que démontre le fait que
ni les auteurs des projets de Mandat ni les Puissances mandataires,
lorsqu'elles ont approuvé les accords de Mandat, n’ont élevé d’objection
à l’encontre du libellé clair et général de la clause juridictionnelle. Au
contraire, l’absence de toute critique de leur part quant au libellé de la
clause prouve à l’évidence que tous ont accepté le principe implicite

224
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 227

comme allant de soi, qu’ils y ont vu une caractéristique inhérente au
système des Mandats lui-même.

Sur le problème de la recherche de l’intention commune des parties
a un instrument juridique, il convient de citer ce qu’a écrit sir Hersch
Lauterpacht:

«Il est incontestable que Je traité est la loi des instances chargées
de juger. Mais en méme temps le traité est du droit; il fait partie
du droit international. En tant que tel, il est sans lacune. C’est
une régle fondamentale — la plus fondamentale — non seulement
du droit coutumier mais également du droit international. con-
ventionnel que le droit forme un tout complet pour les tribunaux
qui doivent l’appliquer. Les parties peuvent n’adopter aucune règle.
Elles peuvent se défendre d’avoir eu l’intention de réglementer
une question particulière. Mais, si elles n’ont pas pris explicite-
ment la précaution de le dire, dès lors qu’elles ont donné à la ques-
tion la forme d’une règle juridique et se sont trouvées dans une
situation telle que cette question relève légitimement de la com-
pétence d’un tribunal, celui-ci a l’obligation et le droit de supposer
une intention commune effective chez les parties et de trancher le
litige. Cette intention commune n’est pas une simple fiction. »

Après avoir cité l’avis consultatif de la Cour permanente de Justice
internationale sur lInterprétation de la Convention de 1919 concernant
le travail de nuit des femmes et avis consultatif de la même Cour sur la
Compétence de l'Organisation internationale du Travail pour réglementer
accessoirement le travail personnel du patron, sir Hersch Lauterpacht
a poursuivi: |

«La Cour a admis que le traité en question ne contenait pas
de disposition conférant expressément compétence à l'Organisation
dans un cas aussi particulier que le cas présent. Mais elle a répondu
affirmativement à la question qui lui était posée parce qu’elle
estimait qu’il était nécessaire que l'Organisation internationale
du Travail ait cette compétence pour que le but de l'Organisation
tel qu’il est énoncé dans la Constitution puisse être atteint.

Dans ces affaires comme dans des affaires analogues, l'intention
commune doit être déduite de l’intention commune que lon peut
dégager de l’ensemble du traité — de ses principes directeurs,
de son objet et de son esprit...» («Restrictive Interpretation and
the Principle of Effectiveness in the Interpretation of Treaties»,
British Year Book of International Law, 1949, vol. XXVI, p. 79.)

Le principe énoncé dans le passage ci-dessus s’applique à fortiori
au point litigieux qui nous occupe. Aucune disposition explicite ne fait
défaut. Au contraire, le deuxième alinéa de l’article 7 du Mandat pour
le Sud-Ouest africain est 14 non seulement pour consacrer le droit des
demandeurs à se pourvoir devant la Cour, en tant que Membres de la
Société des Nations, mais également pour attester que les parties à
laccord de Mandat ont eu implicitement l’intention commune de re-

225
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 228

connaître aux Membres de la Société des Nations un droit ou intérêt
juridique au regard de l’exécution du Mandat par le défendeur.

En outre, s’il peut être vrai qu’admettre la notion d’une mission
sacrée de civilisation n'implique pas nécessairement en soi autre chose
qu’une obligation morale ou humanitaire, on n’en doit pas moins tenir
pleinement compte de ce que cette notion est devenue la «pierre angu-
laire » du système des Mandats et de ce qu’elle est mise en œuvre dans
les instruments juridiques qu’elle a inspirés comme l’article 22 du Pacte
et le deuxième alinéa de l’article 7 de Paccord de Mandat pour le Sud-
Ouest africain, lorsqu'on interprète les rapports juridiques, les droits
et les obligations des parties à ces instruments. Cela ne signifie pas et
ne saurait impliquer que le juge fasse ainsi œuvre de législateur. Ce
n’est qu’une application légitime des règles d’interprétation reconnues,
afin de donner pleinement effet, en ce qui concerne le Mandat, à «ses
principes directeurs, [a] son objet et [à] son esprit».

À ce sujet, il convient de rappeler ce qu’a dit la Cour actuelle à propos
de la convention sur le génocide:

«Dans une telle convention, les Etats contractants n’ont pas
d'intérêts propres; ils ont seulement, tous et chacun, un intérêt
commun, celui de préserver les fins supérieures qui sont la raison
d’être de la convention. Il en résulte qu’on ne saurait, pour une
convention de ce type, parler d’avantages ou de désavantages
individuels des Etats, non plus que d’un exact équilibre contractuel
à maintenir entre les droits et les charges. La considération des
fins supérieures de la convention est, en vertu de la volonté commune
des Parties, le fondement et la mesure de toutes les dispositions
qu'elle renferme.» (C.J. Recueil 1951, p. 23.)

Le Mandat pour le Sud-Ouest africain, comme tous les autres Man-
dats, est fondé sur les principes et les dispositions du système des Man-
dats tel qu’il a été conçu par ses auteurs et tel qu’y ont souscrit tous les
Membres de la Société des Nations, y compris le défendeur, en tant
que parties au Pacte — lequel est un traité multilatéral. Par leur volonté
commune, les fins supérieures dont procède l’article 22 de ce traité
constituent «le fondement et la mesure de toutes les dispositions qu’[il]
renferme ».

Le fait qu’une seule espèce, concernant une prétendue atteinte aux
intérêts concrets d’un ressortissant, ait été portés devant la Cour per-
manente de Justice internationale par un Membre de Ja Société des
Nations pendant les vingt-cinq années de l’existence de la Société en
vertu d’une clause juridictionnelle analogue à l’article 7 du Mandat pour
le Sud-Ouest africain (article 26 du Mandat pour la Palestine) et le fait
que l’on n’ait jamais recouru à la Cour pour invoquer sa protection et
assurer la bonne exécution par une Puissance mandataire des obliga-
tions de fond que lui imposait un Mandat donné à l’égard des habitants
du territoire sous Mandat ne prouvent pas nécessairement que les Etats
Membres de la Société des Nations n’avaient à titre individuel aucun
droit ou intérêt juridique au respect de ces obligations. Voici ce que

226
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 229

M. Read a déclaré dans son opinion individuelle de 1950, à propos de
l’obligation de l’Union sud-africaine de se soumettre à la juridiction
obligatoire de la Cour en cas de différend relatif à l’interprétation ou
à l’application des dispositions du Mandat, en vertu de l’article 7 de
laccord de Mandat et de l’article 37 du Statut, renforcé par l’article 94
de la Charte:

«L'importance de ces dispositions ne peut être mesurée à la
fréquence de leur application. L'existence même d’un tribunal re-
vêtu d’une compétence obligatoire suffit à assurer le respect des
obligations juridiques.» (C.I.J. Recueil 1950, p. 169.)

Le droit ou intérêt juridique des Membres de la Société des Nations
à l’exécution du Mandat par le Mandataire a toujours existé bien qu’il
puisse sembler latent. Tant que la divergence de vues sur un sujet donné
entre le Conseil de la Société des Nations et le Mandataire — que celui-
ci y siégeât spécialement ou comme membre ordinaire — continuait de
faire l’objet de discussions et tant que la possibilité d'aboutir finalement
à un accord demeurait, il n’y avait pas lieu pour un Etat Membre de
recourir à l’action judiciaire prévue par l’article 7, deuxième alinéa,
du Mandat. C’est ainsi que la Commission permanente des Mandats
a soulevé chaque année en 1926, 1927, 1929 et 1930 une objection contre
la déclaration qui figurait dans le préambule d’un accord entre l’Union
sud-africaine et le Portugal concernant la frontière entre l’Angola por-
tugais et le territoire sous Mandat et selon laquelle «le Gouvernement
de l’Union sud-africaine, sous réserve des dispositions [du] Mandat,
possède la souveraineté sur le territoire du Sud-Ouest africain ». Comme
le Conseil avait adopté des résolutions sur la base des rapports de la
Commission et que la Puissance mandataire n’avait pas signifié son
acceptation, la Commission a continué à demander instamment une
réponse. Finalement, «l’Union sud-africaine, par lettre du 16 avril 1930,
a signifié qu’elle acceptait la définition des pouvoirs du Mandataire
contenue dans les rapports du Conseil » (C.I.J. Mémoires, 1950, p. 198).
Toutefois, si le Mandataire avait persisté dans son opinion, alors même
que le Conseil aurait obtenu de la Cour un avis consultatif confirmant
que son interprétation était tout à fait conforme au Pacte et à l’accord
de Mandat, il n'aurait pas été impossible qu’un Etat Membre de la
Société des Nations, invoquant son droit ou intérêt juridique à l’exé-
cution de ce Mandat, intentât une action devant la Cour permanente
pour obtenir une décision obligatoire sur la question juridique qu’im-
pliquait le différend avec le Mandataire. Que ce droit ou intérêt juridique
n’ait été exercé que très rarement ne prouve nullement qu’il n’ait pas
existé.

Il n’est pas non plus aisé d’apprécier le bien-fondé ou la pertinence
de l’argument selon lequel, s’il était nécessaire d’assurer la protection
judiciaire de la mission sacrée de civilisation dans le système des Man-
dats, il serait également nécessaire de le faire dans le régime de tutelle;
on dit en effet que si les résolutions de Assemblée générale des Nations
Unies peuvent être adoptées sans l’adhésion de l’autorité administrante,

227
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 230

elles n’ont, dans ce cas, que le caractère de recommandations et sont
dépourvues de force obligatoire, ce qui n’empêche que la clause juri-
dictionnelle consacrant le droit des Etats Membres d’intenter, à titre
individuel, une action devant la Cour est totalement absente de certains
accords de tutelle qui relèvent de la compétence de l’Assemblée
générale.

Il est évident que cet argument sous-estime l’importance des diffé-
rences entre le mécanisme fondamental de surveillance et de contrôle
concernant l’application des accords de tutelle et le mécanisme prévu
dans le système des Mandats. Il n’est pas nécessaire d’énumérer ici ces
différences ; il suffit de rappeler brièvement que, en vertu de l’article 18
de la Charte des Nations Unies, les décisions de l’Assemblée générale
sur les questions importantes sont prises simplement à la majorité des
deux tiers, alors qu’un vote unanime était requis au Conseil comme à
l’Assemblée de la Société des Nations et que, pour toute question
ayant trait à un Mandat, le vote favorable ou non défavorable de la
Puissances mandataire était nécessaire, en particulier au Conseil où
elle siégeait soit spécialement soit comme membre ordinaire. Bien que
les résolutions de l’Assemblée générale concernant les territoires sous
tutelle, comme d’ailleurs nombre d’autres domaines, se présentent géné-
ralement sous forme de recommandations, elles sont loin d’avoir sim-
plement le caractère de vœux pieux ou de directives morales. En appli-
cation de l’article 88 de la Charte, le Conseil de tutelle établit un ques-
tionnaire portant sur les progrès des habitants de chaque territoire sous
tutelle dans les domaines politique, économique et social et dans celui
de l’instruction et, pour reprendre les termes de cette disposition:

«l’autorité chargée de l’administration de chaque territoire sous
tutelle relevant de la compétence de l’Assemblée générale adresse
à celle-ci un rapport annuel fondé sur le questionnaire précité».

Dans les différents accords de tutelle, il est expressément stipulé dans
certains cas, par exemple à l’article 16 de l’accord de tutelle pour le
territoire du Togo sous admimistration britannique en date du 13 dé-
cembre 1946:

«L'autorité chargée de l’administration présentera à l’Assem-
blée générale des Nations Unies un rapport annuel fondé sur un
questionnaire établi par le Conseil de tutelle, conformément à
l’article 88 de la Charte des Nations Unies. Ce rapport comportera
des données sur les mesures prises en vue de donner suite aux avis
et recommandations présentés par l’Assemblée générale et le Conseil

de tutelle...» (Les italiques sont de nous.)

Dans d’autres cas, il est implicitement prévu, comme à l’article 8 de
l’accord de tutelle pour le territoire de la Nouvelle-Guinée en date du
13 décembre 1946:

« Dans l’exécution des obligations qui lui incombent aux termes
de l’article 3 du présent accord, l'autorité chargée de l’administra-
tion s'engage [engagement à administrer le territoire conformément

228
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 231

aux dispositions de la Charte et de façon à réaliser, dans le terri-
toire, les fins essentielles du régime international de tutelle qui
sont énoncées à l’article 76 de la Charte]:

1. A coopérer avec le Conseil de tutelle dans l’exercice de toutes
les fonctions de ce Conseil prévues aux articles 87 et 88 de la
Charte;... »

En pratique, l’Assemblée générale surveille de près chaque autorité
administrante et lui demande, par l’intermédiaire du Conseil de tutelle,
d'indiquer dans son rapport annuel quelles sont les mesures qu’elle a
adoptées pour mettre en œuvre les suggestions et les recommandations
de l’Assemblée générale et du Conseil de tutelle. Par exemple, dans sa
résolution 323 (IV) du 15 novembre 1949 l’Assemblée générale a décidé:

«6. D’inviter le Conseil de tutelle à réserver, dans ses rapports
annuels à l’Assemblée générale, une section spéciale à l’exécution,
par les autorités administrantes, des recommandations relatives au
progrès social dans les territoires sous tutelle, à l’abolition des
châtiments corporels et, en particulier, aux mesures prises en appli-
cation de la recommandation faite au paragraphe 5 [abolition de
toutes les dispositions et pratiques de caractère discriminatoire]. »

Au paragraphe 7 de la résolution 324 (IV) du 15 novembre 1949, FAs-
semblée générale a recommandé également au Conseil de tutelle

«d'inclure dans ses rapports annuels à l’Assemblée générale une
section spéciale concernant la façon dont les autorités administrantes
ont mis en application la résolution 36 (ID) sur la diffusion d’in-
formations relatives à l'Organisation des Nations Unies dans les terri-
toires sous tutelle, la résolution 83 (IV) sur l’intensification de l’ac-
tion des autorités administrantes dans le domaine de l’instruction,
la gratuité de l’enseignement primaire et la préparation des profes-
seurs indigènes, ainsi que la résolution 110 (V}sur l’enseignement supé-
rieur dans les territoires africains sous tutelle, et d’une façon générale
d’inclure des données sur l’application des recommandations du
Conseil dans le domaine de l’enseignement ».

Les quelques exemples donnés ci-dessus suffisent à montrer que, pour
les questions relatives au respect de la Charte et des obligations imposées
par les accords de tutelle, les résolutions de l’Assemblée générale, tout
en se présentant sous la forme de recommandations, constituent des
directives générales que les autorités administrantes, chacune pour leur
part, sont censées observer et mettre en application. Le point de savoir
si l’on doit considérer que ces recommandations énoncent des obliga-
tions juridiques ou des obligations quasi juridiques, présente peu d’im-
portance pratique étant donné le pouvoir et l’autorité dont l’Assemblée
générale est investie, en vertu de la Charte en général et du régime
de tutelle en particulier, pour exercer des fonctions de surveillance sur
l'administration des territoires sous tutelle autres que les territoires
placés sous la surveillance du Conseil de sécurité. De toute fagon, on
escompte que ces recommandations seront suivies et appliquées par
les autorités administrantes intéressées. Si ces dernières ne mettaient

229
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 232

pas en ceuvre une recommandation, elles devraient donner des raisons
satisfaisantes, faute de quoi l’Assemblée générale continuerait à les in-
viter à mettre à exécution les recommandations en question. Il se peut
qu’une ou plusieurs autorités administrantes continuent à ne pas tenir
compte d’une recommandation donnée, mais le fait qu’elles ne respec-
tent pas l’engagement qu'elles ont pris de coopérer, et qu’exige l’ar-
ticle 88 de la Charte ou la disposition pertinente de l’accord de tutelle con-
sidéré, ne prouve pas qu’une recommandation de l’Assemblée générale
n'ait pas en soi force obligatoire; cela démontre seulement la répugnance
des autorités administrantes, pour une raison ou pour une autre, à
s'acquitter du devoir de coopération qu’elles ont librement accepté.

Même en ce qui concerne la question générale de la force obligatoire
des résolutions de l’Assemblée générale, on a pu affirmer ceci en conclu-
sion d’une étude très approfondie: bien que Ja Charte ne contienne
aucune disposition comportant un engagement exprès d'accepter les
recommandations de l’Assemblée générale, analogue à l’engagement
pris à l’article 25 d’accepter et d’appliquer les décisions du Conseil de
sécurité, «on ne saurait dire que la Charte nie expressément une telle
obligation, et l’on peut déduire peut-être de l’ensemble de la Charte
certaines obligations qu’il serait impossible de faire résulter d’un enga-
gement exprès » (F. B. Sloan, « The Binding Force of a Recommendation
of the General Assembly of the United Nations», British Year Book of
International Law, 1948, p. 14). Cela est vrai à fortiori d’une recomman-
dation de l’Assemblée générale sur des questions liées au régime de
tutelle et aux accords de tutelle, en vertu desquels les autorités adminis-
trantes se sont expressément engagées à coopérer avec l’Assemblée
générale et le Conseil de tutelle dans l’exercice de leurs fonctions de
surveillance et de contrôle.

En outre, constater que, vu les différences dans la procédure de vote
aboutissant à l’adoption de décisions — qui tiennent à ce que, dans le
cas du système des Mandats, la règle de l’unanimité s’appliquait tant
au Conseil qu’à l’Assemblée de la Société des Nations — la protection
judiciaire de la mission sacrée confiée à l’autorité administrante est
inutile dans le régime de tutelle, ne contribue nullement à démontrer
qu’une telle protection ne correspond, comme on le prétend, à aucune
nécessité vitale dans le système des Mandats. Les structures fondamen-
tales des deux systèmes sont différentes bien que les notions et les prin-
cipes qui les sous-tendent se correspondent.

Pour les motifs exposés ci-dessus, il faut conclure que les demandeurs,
en tant qu'Etats Membres de la Société des Nations, possèdent, dans
le cadre du système des Mandats défini dans l’article 22 du Pacte et
mis en œuvre, en ce qui concerne le Sud-Ouest africain, par Pacte de
Mandat du 17 décembre 1920, un droit ou intérêt juridique à ce que
le défendeur observe toutes les obligations que lui impose ledit Mandat.

Il

Ayant abouti à la conclusion qui précède, j’estime qu’il m’incombe
sinon d’examiner toutes les questions formulées dans les conclusions

230
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 233

finales des Parties, du moins de réaffirmer et de préciser les deux principes
essentiels du système des Mandats, car ces principes constituent le
fondement général du Mandat pour le Sud-Ouest africain comme de
tous les autres Mandats. Ils sont les piliers de tout le système. On ne
saurait en exagérer l'importance et on doit en tenir pleinement compte
lorsque l’on cherche à déterminer les intentions des auteurs du Mandat
ou à interpréter l’une de ses dispositions. Il est d’autant plus indispensable,
à mon avis, de revenir sur ces deux principes dans la présente opinion
qu'au cours des quinze dernières années la question du Mandat pour le
Sud-Ouest africain a, sous un aspect ou sous un autre, été soulevée
au moins cinq fois devant la Cour. Les présentes affaires durent pour
leur part depuis cing ans, puisque les requêtes ont été déposées le 4 no-
vemmbre 1960.

L’un des deux principes est qu’aux termes de l’article 22, paragraphe 1,
du Pacte «le bien-être et le développement de ces peuples forment
une mission sacrée de civilisation». C’est manifestement en application
de ce principe fondamental que la première obligation du Mandataire
est définie comme suit au deuxième alinéa de l’article 2 de l’accord de
Mandat:

«Le Mandataire accroîtra, par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des habitants
du territoire soumis au présent Mandat. »

Quels qui soient les pouvoirs et l’autorité que le Mandat reconnaisse
au Mandataire, ces pouvoirs et cette autorité ne lui sont manifeste-
ment pas conférés pour qu'il les exerce à ses propres fins, dans son
propre intérêt ou à son propre avantage, mais uniquement pour lui
permettre de s'acquitter de ses obligations. Quelle que soit la politique
qu’il adopte en vue d’administrer le territoire sous Mandat, elle est
soumise entre autres à cette obligation première. C’est ainsi que la
politique d’apartheid ou de développement séparé — je veux parler de
celle qui a été et continue à être pratiquée au Sud-Ouest africain et non
de celle qui est appliquée en Afrique du Sud, sur laquelle la Cour n’est
pas invitée à se prononcer — doit être examinée en fonction de cette
obligation primordiale. Les lois, règlements et actes de l’Union sud-
africaine (aujourd’hui République sud-africaine) n’intéressent les
présentes affaires que dans la mesure où, en vertu d’arrêtés officiels,
ils ont été et sont appliqués ou sont rendus applicables au territoire
sous Mandat.

Des faits non contestés présentés dans les écritures et les plaidoiries
des Parties, ainsi que des dépositions et des réponses des témoins et
experts devant la Cour, il ressort que cette politique, telle qu’elle est
définie par les lois, règlements et actes appliqués ou applicables au
Sud-Ouest africain, procède d’un principe injustifiable de discrimination
en fonction de la race, de la couleur ou de l’origine ethnique qui régit
la répartition des droits et des devoirs des habitants du territoire. Ce
principe régit la vie, le travail, les déplacements et la résidence des
habitants non blancs ou indigènes du territoire. Il est appliqué à des

231
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 234

matières telles que la propriété des terres dans la zone dite de police,
les mines et les industries extractives, les conditions d’emploi dans les
chemins de fer et les ports, la formation professionnelle et l’enseigne-
ment.

Indépendamment de toutes considérations relatives à Pexistence d’une
norme ou d’un «standard » international de non-discrimination dans le
droit international général contemporain ou dans le cadre du régime
de tutelle des Nations Unies, la discrimination pratiquée par le Manda-
taire n’a cessé d’être critiquée et désavouée, même à l’époque de la
Commission permanente des Mandats de la Société des Nations.

Les conséquences néfastes et généralement préjudiciables de la poli-
tique d’apartheid ou de développement séparé pour la grande majorité
des habitants du territoire (452 254 non-blancs contre 73 464 blancs) sont
nombreuses et importantes. Elles ne sont ni superficielles ni minimes,
comme on le prétend, et elles ne sauraient être justifiées par des considéra-
tions fondées sur un principe de protection, de réciprocité ou de com-
pensation. Il est bien évident qu’un tout est composé de ses diverses
parties et que les parties forment le tout. Toute nation, communauté
ou société est constituée par ses divers membres. Elle ne peut être
considérée comme heureuse, évoluée et en voie de progrès que si l’en-
semble de ses membres atteint au bien-être, au développement et au
progrès sur la base de l’égalité devant la loi. Le mécontentement des
particuliers et les préjudices qu’ils subissent du fait d’une législation
discriminatoire ont inévitablement des conséquences néfastes, si super-
ficielles soient-elles, pour la collectivité. Etant donné la mission «sacrée »
de civilisation dont l’objet est de permettre aux peuples des territoires
sous Mandat «de se diriger eux-mêmes dans les conditions particulière-
ment difficiles du monde moderne» (Pacte, article 22) et l'obligation
formelle faite au Mandataire par l’article 2 du Mandat pour le Sud-Ouest
africain de mettre tout en œuvre pour atteindre l’objectif de l’auto-
détermination, il n’était pas déraisonnable d'espérer, après quarante
années d’administration par le Mandataire, que les habitants du territoire
aient été amenés à un degré appréciable d’évolution politique. Or, il
ressort du dossier que, sauf peut-être les Basters de Rehoboth (11 257
personnes) qui bénéficient d’un semblant d’autonomie locale partielle
dans leur région, aucun des groupes non blancs ne jouit de droits civiques
notables. Mêmeles Ovambos (au nombre de 239 363 au recensement de
1960), dont le groupe représente plus de quarante pour cent de la
population totale du territoire (526 004 habitants), ne jouissent d’aucune
autonomie locale appréciable. Comme la Commission d’enquête Oden-
daal nommée par le gouvernement l’a signalé en janvier 1964 à propos
de sa recommandation d’adoucir le contrôle du commerce des boissons
alcooliques, «ils ont réalisé aujourd’hui de tels progrès sur la voie
du développement que la Commission a recommandé qu’on leur accorde
une certaine forme avancée d’autonomie; en second lieu, si la Commis-
sion ne tenait pas compte des vives protestations de tous les groupes,
non seulement ceux-ci seraient déçus, mais ils se sentiraient même lésés »
(rapport Odendaal, p. 487).

232
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 235

En revanche, depuis la promulgation du South West Africa Constitution
Act de 1925, le groupe blanc se gouverne lui-même par l’intermédiaire
de l’Assemblée législative du Sud-Ouest africain, dont il élit périodique-
ment les membres. Cet organe législatif, auquel les groupes non blancs
n’ont pas le droit d’envoyer de représentants, a le pouvoir de légiférer
pour le territoire sur toutes les questions qui ne sont pas réservées par
l’Act, comme c’est le cas pour les affaires indigènes, les chemins de fer,
les ports et certaines autres questions.

Il ressort donc du dossier que pour les groupes non blancs la politique
d’apartheid ou de développement séparé pratiquée au Sud-Ouest africain
n’a été et n’est compatible ni avec le principe fondamental de la « mission
sacrée de civilisation», ni avec l’obligation qui incombe au défendeur
en vertu de l’article 2 du Mandat d’accroître, «par tous les moyens en
son pouvoir, le bien-être matériel et moral ainsi que le progrès social
des habitants du territoire soumis au présent Mandat ».

Le deuxième principe essentiel du système des Mandats est l’obligation
pour le Mandataire de rendre compte sur le plan international de
l’accomplissement de sa mission sacrée de civilisation. Ce principe est
consacré d’une manière générale par les paragraphes 7, 8 et 9 de Particle
22 du Pacte et de façon plus concrète par les dispositions des articles 6
et 7 de l'accord de Mandat. En vertu de l’article 6, qui invite le Manda-
taire à «envoyer au Conseil de la Société des Nations un rapport annuel
satisfaisant le Conseil» au sujet de son administration du territoire
sous Mandat, ainsi qu’en vertu de dispositions analogues des autres
Mandats, le Conseil a, par résolution du 31 janvier 1923, adopté une
série de règles tendant à ce que les Mandataires transmettent à la Com-
mission permanente des Mandats les pétitions émanant des habitants
des territoires sous Mandat. Bref, la responsabilité internationale du
Mandataire entraîne nécessairement les obligations fondamentales de
se prêter à la surveillance internationale et au contrôle de son adminis-
tration du territoire sous Mandat et d’accepter la juridiction obligatoire
de la Cour permanente dans tout différend l’opposant à un autre Membre
de la Société des Nations au sujet de l’interprétation ou de l’application
des dispositions du Mandat.

Ces obligations constituent une caractéristique fondamentale du
système des Mandats. La dissolution de la Société des Nations et la
disparition du Conseil et de la Cour permanente’ n’y ont pas mis fin.
En vertu de l’article 37 du Statut, la juridiction obligatoire de la Cour
permanente a été transférée à la Cour actuelle. Quant à obligation de
rendre compte sur le plan international établie par les dispositions
pertinentes du Pacte et du Mandat pour le Sud-Ouest africain, elle a,
en vertu du principe de divisibilité applicable en droit international,
survécu d’une manière latente à la disparition du Conseil et de la Com-
mission permanente des Mandats. Il a suffi pour cela de l’arrangement
envisagé dans la résolution relative aux Mandats que l’Assemblée de la
Société des Nations a adoptée à l’unanimité des votants, y compris le
défendeur, lors de sa dernière séance tenue le 18 avril 1946.

233
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 236

On se rappellera que, dès avril 1945, c’est-à-dire un an environ avant
la dissolution de la Société des Nations, lors de la conférence de San
Francisco consacrée à la rédaction de la Charte des Nations Unies, le
défendeur, qui attachait apparemment autant d’importance, sinon plus,
à la future organisation internationale qu’à la Société des Nations de
Genéve, a annoncé son intention d’incorporer le Sud-Ouest africain a
Union sud-africaine. En 1946, au cours de la première session de l’As-
semblée générale des Nations Unies, il a soumis aux fins d’approbation
une proposition formelle en ce sens. Cette proposition ayant été rejetée,
le défendeur, tout en exprimant ses regrets et sa déception, a annoncé
qu’il continuerait à présenter des rapports relatifs à son administration
du territoire sous Mandat du Sud-Ouest africain, comme il l’avait fait
auparavant dans le cadre de la Société des Nations.

Quoiqu’en présentant ces rapports le défendeur ait précisé qu'il le
faisait de son plein gré et uniquement à titre d’information, comme le
prévoit l’article 73 e) de la Charte des Nations Unies pour les territoires
non autonomes, l'incidence juridique de la déclaration et de Pacte par
lesquels il reconnaissait l’Assemblée générale comme organe international
compétent à l’égard du Mandat pour le Sud-Ouest africain ne saurait
de toute évidence, étant donné son obligation de rendre compte sur le
plan international aux termes de l’article 6 du Mandat, être déterminée
par lui unilatéralement (article 7, premier alinéa), pas plus que la teneur
et la portée de ses obligations en vertu du Mandat ne sauraient être
régies par sa propre interprétation du deuxième alinéa de l’article 7 de.
cet instrument. De même, la question de la validité de la déclaration par
laquelle il a, par la suite, annoncé son intention de ne plus adresser à l’As-
semblée générale de rapports sur son administration du territoire sous
Mandat ne saurait, étant donné les circonstances, être tranchée par sa seule
autorité au mépris de l’attitude et des décisions de l’Assemblée générale.

En dépit de ses hésitations premières (résolution XIV-I, paragraphe 3 C,
du 12 février 1946), l’Assemblée générale a pour sa part résolument entrepris
d'exercer les pouvoirs et fonctions que lui conférait la Charte et de s’oc-
cuper de la question du Mandat pour le Sud-Ouest africain, comme en
témoigne la résolution 65 (J) du 14 décembre 1946 par laquelle elle a
déclaré qu’elle «ne saurait admettre l’incorporation du territoire du
Sud-Ouest africain à l’Union sud-africaine ». Dans sa résolution 141 (IE)
du 1& novembre 1947, elle a pris note de la décision du défendeur de
ne pas procéder à l’incorporation du Sud-Ouest africain et de maintenir
le statu quo. En fait, la compétence que l’Assemblée générale avait
pour exercer une surveillance et recevoir et examiner des rapports sur
l’administration du Sud-Ouest africain en vertu du Mandat, ainsi que
sa détermination à le faire, ont été confirmées par ses résolutions 227 (IID)
du 26 novembre 1948 et 337 (IV) du 6 décembre 1949.

Il ressort clairement des textes qui précèdent, ainsi que des actes
officiels du Mandataire et de l’Assemblée générale, qu'il y a eu nécessaire-
ment un accord implicite entre les deux parties pour que l’une exerce
des fonctions de surveillance sur l’administration du territoire par
l’autre.

234
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 237

Au surplus, non seulement le défendeur a, comme Membre originaire
des Nations Unies, pris part à la rédaction de la Charte et accepté ses
principes fondamentaux notamment pour ce qui concerne ses cha-
pitres XII et XIII consacrés au régime international de tutelle et son
chapitre XI relatif aux territoires non autonomes — mais encore, en
participant au vote par lequel l’Assemblée de Ia Société des Nations a
adopté à l’unanimité sa résolution finale du 18 avril 1946 sur les Mandats,
il a accepté l’accord consigné dans cette résolution. Aux termes des
paragraphes 3 et 4 de ladite résolution, l’Assemblée:

«3. Reconnaît que la dissolution de la Société des Nations
mettra fin à ses fonctions en ce qui concerne les territoires sous
Mandat, mais note que les principes correspondant à ceux que
déclare l’article 22 du Pacte sont incorporés dans les chapitres XI,
XII et XIII de Ja Charte des Nations Unies;

4, Note que les Membres de la Société administrant actuelle-
ment des territoires sous Mandat ont exprimé leur intention de
continuer à les administrer, en vue du bien-être et du développe-
ment des peuples intéressés, conformément aux obligations con-
tenues dans les divers Mandats, jusqu’à ce que de nouveaux ar-
rangements soient pris entre les Nations Unies et les diverses
Puissances mandataires. »

Par le paragraphe 3 de la résolution ci-dessus, le défendeur a reconnu,
de même que les autres Puissances mandataires et les autres Membres
de la Société des Nations, que les principes du régime de tutelle corres-
pondaient à ceux du système des Mandats et, par le paragraphe 4, il s’est
engagé à prendre par accord mutuel un arrangement avec les Nations
Unies au sujet du Mandat pour le Sud-Ouest africain.

Il est vrai que l’arrangement alors envisagé par le défendeur était
Vincorporation du territoire sous Mandat a l’Union sud-africaine.
Nous avons vu toutefois que le défendeur n’a pas réussi à faire ap-
prouver ce projet d’incorporation et que, reconnaissant le pouvoir
de surveillance de l’Assemblée générale à l’égard du Mandat, il s’est
expressément engagé à continuer l’envoi de rapports annuels sur son
administration; car, comme il l’avait dit précédemment à l’Assemblée
de la Société des Nations,

«Le Gouvernement de l’Union se fera, cependant, un devoir
de considérer que la disparition de Ja Société des Nations ne di-
minue en rien les obligations qui découlent du Mandat; il continuera
à s’en acquitter en pleine conscience et avec le juste sentiment de
ses responsabilités, jusqu’au moment où d’autres arrangements
auront été conclus quant au statut futur de ce territoire. »

C’est donc de sa propre initiative que le défendeur a abouti à un ar-
rangement avec l’Assemblée générale, comme nous l’avons vu ci-dessus
et comme l’envisageait le paragraphe 4 de la résolution de la Société
des Nations déjà citée. D'ailleurs, dans un mémorandum adressé au
Secrétaire général des Nations Unies par la légation d'Afrique du Sud
à Washington le 17 octobre 1946, il était dit, quoique à cette date la

235

 
SUD-OUEST AFRICAIN (OP. DISS. WELLINGTON KOO) 238

Société des Nations eût déjà disparu: « Cette responsabilité du Gouver-
nement de l’Union en tant que Mandataire est évidemment inaliénable. »

De même, la déclaration que le représentant du Mandataire a faite
à l’Assemblée de la Société des Nations et que j’ai reproduite ci-dessus
a été répétée par le premier ministre de l’Union le 4 novembre 1946
dans un exposé à la Quatrième Commission de l’Assemblée générale
des Nations Unies. |

En raison des déciarations et de l’attitude du défendeur que je viens
de rappeler et qui constituent une reconnaissance expresse ou implicite
de la compétence et du pouvoir de surveillance de l’Assemblée générale
des Nations Unies à l’égard du Mandat pour le Sud-Ouest africain,
le fait que le défendeur ait cessé d’envoyer des rapports annuels à f’As-
semblée générale et qu’il refuse d’accepter sa surveillance est incompatible
non seulement avec l’obligation fondamentale qui lui incombe en vertu
de l’article 6 du Mandat et engagement qu’il a contracté envers l’As-
semblée de la Société des Nations lors de sa dernière session, mais en-
core avec les obligations qui lui incombent en vertu de la Charte des
Nations Unies et avec engagement qu’il a pris à l’égard de l’Assemblée
générale.

(Signé) V. K. WELLINGTON Koo.

236
